Memorandum Per Curiam.
The decision herein not having been rendered within fourteen days after the case had been submitted to the court, as required by section 119 of the New York City Municipal Court Code (L. 1915, ch. 279), and no consent extending the time having been given in conformity with rule IX of the Rules of the Municipal Court of the City of New York, the judgment cannot stand.
Judgment and orders reversed and new trial ordered, with thirty dollars costs to appellant to abide the event.
Shientag, McLaughlin and Hecht, JJ., concur.